                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

RONNIE WAYNE LAKEY                                                            PLAINTIFF

V.                           NO. 4:18-CV-00523 JM/BD

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                                          ORDER

       The Court has received a Recommended Disposition (“RD”) filed by Magistrate

Judge Beth Deere recommending that the decision of the administrative law judge

(“ALJ”) be affirmed. Mr. Lakey filed objections, consistent with his brief (Doc. 12),

arguing that the ALJ’s decision should contain specific reasons why he rejected the

opinion of the Veteran’s Administration (“VA”) that Mr. Lakey was 90% unemployable.

Specifically, Mr. Lakey asked the Court to answer whether Morrison v. Apfel, 146 F.3d

625 (8th Cir. 1998) or Pelkey v. Barnhart, 433 F.3d 575 (8th Cir. 2006) is controlling in

this case.

       The Court agrees with Magistrate Judge Deere that the ALJ satisfied his burden of

considering the VA’s disability rating based on the evidence before him at the hearing.

Following the hearing and the ALJ’s adverse determination, Mr. Lackey submitted a July

6, 2016 letter from the VA to Mr. Lakey that described the evidence the VA considered

in giving the 90% rating and the reasons for its decision; the Social Security Appeals

Council declined to consider this additional submission as it found that it did not show a

reasonable probability that it would change the outcome of the decision. (Doc. No. 8-2,

pp. 2-13).
       The ALJ carefully considered all the evidence before him, which included all the

VA medical records as well as the fact of the 90% VA unemployability rating and

applied that evidence to the issue before him— whether the claimant was disabled under

§§ 216(i) and 223(d) of the Social Security Act. The evidence before him did not include

the reasons behind the rating. The ALJ did not address the VA’s determination in his

written decision as the Court held was required in Morrison, but he was aware of the 90%

unemployment rating and did consider and thoroughly discuss all of the VA records that

were before him which this Court finds sufficient to satisfy the holding in Pelkey.

       Ultimately, there is substantial evidence to support the Commissioner’s decision

that Mr. Lakey was not disabled under the Social Security Act. Therefore, after a de novo

review of the record and careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court=s findings in all respects.

       Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is

AFFIRMED, and Plaintiff Ronnie Wayne Lakey=s Complaint (Doc. No. 2) is

DISMISSED with prejudice.

       DATED this 20th day of June, 2019.



                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
